

115 HR 1748 IH: Opening Doors for Youth Act of 2017
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1748IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Scott of Virginia (for himself, Ms. Adams, Ms. Bass, Ms. Bonamici, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Correa, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeSaulnier, Ms. Fudge, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Jayapal, Mr. Jeffries, Ms. Kelly of Illinois, Mr. Kihuen, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Ms. Moore, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Ms. Norton, Mr. Payne, Mr. Polis, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Takano, Mrs. Torres, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Meeks, Mr. Swalwell of California, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide at-risk and disconnected youth with subsidized summer and year-round employment and to
			 assist local community partnerships in improving high school graduation
			 and youth employment rates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opening Doors for Youth Act of 2017. 2.FindingsCongress finds the following:
 (1)The time between the early teens and mid-twenties represents a critical developmental period in which individuals can gain the education and training, entry-level work experiences, work-readiness skills, and social networks needed to smoothly transition into the labor market and build towards future professional success.
 (2)Yet, nearly 5 million young people ages 16 to 24 are out of school and unemployed, leaving them disconnected from the systems and institutions critical for developing the building blocks of independence and self-sufficiency.
 (3)Communities of color experience the highest rates of youth disconnection: 25.4 percent of Native American youth, 18.9 percent of Black youth, and 14.3 percent of Latino youth between the ages of 16 and 24 were disconnected from school and work in 2015.
 (4)Disconnected youth are also three times more likely than other youth to have a disability, twice as likely to live below the Federal poverty threshold, and significantly more likely to live in racially segregated neighborhoods. Disconnected young women and girls are three times more likely to have a child, and young people involved in the juvenile justice system or aging out of the foster care system are at high risk of disconnection.
 (5)Disconnection from school and work can have significant consequences for youth, including decreased earning power and fewer future employment opportunities. According to the 2012 report, The Economic Value of Opportunity Youth, disconnected youth will, on average, earn $392,070 less than the average worker over their lifetimes.
 (6)Failure to successfully connect young people to employment and educational opportunities also results in a significant loss in productivity for the overall economy, as well as increases in government spending. According to a recent report from Measure of America, in 2013, youth disconnection resulted in $26.8 billion in public expenditures, including spending on health care, public assistance, and incarceration.
 (7)Disconnected young people, commonly referred to as opportunity youth because of their tremendous potential, can add great social and economic value to our communities and the economy, if given the appropriate supports and resources. According to the Opportunity Index, an annual measurement of opportunity in a geographic region, the number of opportunity youth, along with educational attainment and poverty rates, are strongly linked to overall opportunity in communities. When young adults do well, communities do well.
 (8)Despite their talent and motivation, many opportunity youth lack access to the training, education, and entry-level jobs that can help them gain the work experience and credentials needed to successfully transition into the labor market.
 (9)Lack of access to entry-level jobs can limit a young adult’s ability to accrue early work experience and demonstrate productivity and work readiness to potential employers. Labor market shifts have also limited opportunities for young people without a high school diploma or with limited postsecondary credentials. According to a 2013 report from the Georgetown University Center on Education and the Workforce, by the year 2020, an estimated 65 percent of all U.S. jobs will require postsecondary education and training.
 (10)Summer and year-round youth employment programs that connect young people with entry-level jobs give youth the work experience and opportunity for skill development needed to transition into the labor market and prevent points of disconnection, such as involvement in the criminal and juvenile justice systems.
 (11)Evidence suggests that summer youth employment programs may help in-school youth remain connected to the education system. A 2014 study of the New York City Summer Youth Employment Program found that after program participation, youth older than 16 increased their school attendance by four or five additional days compared to their previous fall semester attendance. This attendance increase represented 25 percent of the total days students were permitted to miss school and still continue on to the next grade.
 (12)Evidence shows that participation in summer youth employment programs also reduces the rate of violent crimes arrests. For example, a 2014 study of Chicago’s One Summer Plus program shows that the program reduced violent crime arrests among at-risk youth by approximately 43 percent, with crime reduction benefits lasting over a year after the program had ended. This reduction can have significant impact for young people, given the impact of a criminal record on future employment prospects and wages.
 (13)Despite its benefits, summer youth employment has declined by more than 40 percent during the past 12 years, at a loss of more than 3 million summer jobs for young Americans. A J.P. Morgan Chase study of 14 major U.S. cities found that summer youth employment programs were only able to provide opportunities for 46 percent of applicants in 2014.
 (14)According to research by Measure of America, the overwhelming number of youth disconnected from school and work come from disconnected communities marked by high adult unemployment, poverty, and racial segregation, as well as low levels of adult education attainment. These communities often lack the resources and supports needed to prevent and reverse youth disconnection.
 (15)Many at-risk or opportunity youth, finding that traditional pathways to educational attainment or employment are ill-matched to their individual needs, struggle to remain connected or reconnect to school and work.
 (16)For some youth, individual barriers—such as unstable housing, lack access to affordable child care or transportation, or involvement in the juvenile or criminal justice system—make it difficult to take advantage of existing employment and education pathways.
 (17)According the 2016 report, Supportive Services in Job Training and Education: A Research Review, studies suggest that education and training programs that offer supportive services, such as child care, transportation, and financial assistance, are associated with improved outcomes.
 (18)Community-based preventions and interventions can address the distinct problems opportunity youth may face in the local community and provide a connection to the education and training, re-engagement, and supportive services needed to help these young people succeed.
 (19)Previous Federal grant programs targeting communities with high rates of poverty have been successful in building such communities’ capacity to improve labor market participation and education attainment rates for young people.
 3.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor— (1)$1,500,000,000 to carry out section 5;
 (2)$2,000,000,000 to carry out section 6; and (3)$2,000,000,000 to provide competitive grants in accordance with section 7.
			4.Reservation of funds for administrative and other purposes
 (a)Reservation of fundsThe Secretary of Labor shall reserve— (1)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of innovation and learning activities under section 10;
 (2)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of Federal administration of this Act; and
 (3)not more than 2 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of evaluations conducted under section 11.
 (b)Period of availabilityThe amounts appropriated under this Act shall be available for obligation by the Secretary of Labor until the date that is 4 years after the date of enactment of this Act.
			5.Summer employment opportunities for at-risk youth
 (a)In generalOf the amounts available under section 3(1) that are not reserved under section 4, the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section—
 (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113);
 (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas; and
 (3)reserve not more than 11/2 percent of such amount to, on a competitive basis, make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations to carry out the activities described in subsection (d)(2).
				(b)Within State allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding summer employment programs under this section.
 (2)Supplement not supplantFunds made available for summer youth employment programs under this section shall supplement and not supplant other State or local public funds expended for summer youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163).
 (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)).
 (4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating in regional and national opportunities for in-person peer learning under section 10.
				(c)Local plans
 (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor.
 (2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 6 in lieu of submitting two plans.
 (3)ContentsAt a minimum, each plan shall include— (A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand summer youth employment programs for each program year;
 (B)a description of how the local area will recruit eligible youth into the program; (C)the number of individuals expected to participate in the summer employment program each program year;
 (D)a description of the services, including supportive services, that the summer employment program is expected to provide;
 (E)reasonable goals for performance accountability measures outlined in subsection (i); (F)an assurance that the summer employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (G)an assurance that the local area will adhere to the labor standards outlined in section 8; and (H)any other information as the Governor may reasonably require.
					(d)Local use of funds
 (1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made, be either an out-of-school youth or an in-school youth.
				(2)Local activities
 (A)Development ActivitiesA local area that has, at the beginning of the program year, no summer youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to—
 (i)plan, develop, and carry out activities described in paragraph (3)(B); (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities;
 (iii)conduct outreach to youth participants and employers; and (iv)at the local area’s discretion, use not more than 25 percent of allocated program funds to subsidize not more than 75 percent of the wages of each youth participant.
 (B)Expansion ActivitiesA local area that has, at the beginning of the program year, a summer youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to—
 (i)increase the number of summer employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;
 (ii)conduct outreach to youth participants and employers; (iii)use allocated program funds to subsidize not more than 50 percent of the wages of each youth participant; and
 (iv)at the local area’s discretion, enhance activities described in paragraph (3)(B). (3)Local elements (A)Program DesignPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for a high-quality summer employment opportunity, which may not—
 (i)be less than 4 weeks; and (ii)pay less than the highest of the Federal, State, or local minimum wage.
 (B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance the summer employment opportunity;
 (ii)coaching and mentoring services for youth participants to enhance the summer employment opportunity and encourage program completion;
 (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work;
 (iv)career and college planning services; (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;
 (vi)supportive services, or connection to existing supportive services, to enable participation in the program;
 (vii)integration of services provided by the program with existing year-round employment programs, youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government;
 (viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or skills training programs funded by the State or Federal Government;
 (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and
 (x)commitment and support from mayors or county executives. (C)PriorityPriority shall be given to summer employment opportunities—
 (i)in existing or emerging in-demand industry sectors or occupations; or (ii)that meet community needs in the public, private, or nonprofit sector.
 (4)In-school youth priorityFor any program year, not less than 75 percent of the unreserved funds allotted to local area under this section shall be used to provide summer employment opportunities for in-school youth.
				(e)Reports
 (1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with—
 (A)the number of youth participants in the program, including the number of in-school and out-of-school youth;
 (B)the number of youth participants who completed the summer employment opportunity; (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services;
 (D)a description of how the local area has used program funds to develop or expand summer youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;
 (E)the source and amount of funding for the wages of each youth participant; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (i) for the program;
 (G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program;
 (H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors; and
 (I)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).
 (f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(V) and 116(b)(2)(A)(ii)(I) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)) and a work-readiness indicator established by the Secretary of Labor.
 (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan.
			6.Year-round employment for opportunity youth
 (a)In generalOf the amounts available under section 3(1) that are not reserved under section 4, the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section—
 (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and
 (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas.
				(b)Within state allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding year-round employment programs under this section.
 (2)Supplement not supplantFunds made available for year-round youth employment programs under this section shall supplement and not supplant other State or local public funds expended for year-round youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163).
 (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)).
 (4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating regional and national opportunities for in-person peer learning under section 10.
				(c)Local plans
 (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor.
 (2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 5 in lieu of submitting two plans.
 (3)ContentsAt a minimum, each plan shall include— (A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand year-round youth employment programs for each program year;
 (B)a description of how the local area will recruit eligible youth into the program; (C)the number of individuals expected to participate in the year-round employment program each program year;
 (D)a description of the services, including supportive services, that the year-round employment program is expected to provide;
 (E)reasonable goals for performance accountability measures outlined in subsection (i); (F)an assurance that the year-round employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (G)an assurance that the local area will adhere to the labor standards outlined in section 8; and (H)any other information as the Governor may reasonably require.
					(d)Local use of funds
 (1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made be an out-of-school youth and unemployed individual.
				(2)Local activities
 (A)Development ActivitiesA local area that has, at the beginning of the program year, no year-round youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to—
 (i)plan, develop, and carry out activities described in paragraph (3)(B); (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities;
 (iii)conduct outreach to youth participants and employers; and (iv)at the local area’s discretion, use not more than 30 percent of allocated program funds to subsidize the wages of each youth participant.
 (B)Expansion ActivitiesA local area that has at the beginning of the program year, a year-round youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to—
 (i)increase the number of year-round employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;
 (ii)conduct outreach to youth participants and employers; (iii)use allocated program funds to subsidize wages of each youth participant; and
 (iv)at the local area’s discretion, enhance activities described in paragraph (3)(B). (3)Local elements (A)Program Design (i)In generalPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for high-quality year-round employment, which may not—
 (I)be less than 180 days and more than 1 year; (II)pay less than the highest of the Federal, State, or local minimum wage; and
 (III)employ the youth participant for less than 20 hours per week. (ii)Employer share of wagesPrograms funded under this section shall require not less than 25 percent of the wages of each youth participant to be paid by the employer, except this requirement may be waived for not more than 10 percent of youth participants with significant barriers to employment.
 (B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance year-round employment;
 (ii)coaching and mentoring services for youth participants to enhance the year-round employment opportunity and encourage program completion;
 (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work;
 (iv)career and college planning services; (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;
 (vi)supportive services, or connection to existing supportive services, to enable participation in the program;
 (vii)integration of services provided by the program with existing youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government;
 (viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or skills training programs funded by the State or Federal Government;
 (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and
 (x)commitment and support from mayors or county executives. (C)PriorityPriority shall be given to year-round employment opportunities—
 (i)in existing or emerging in-demand industry sectors or occupations; or (ii)that meet community needs in the public, private, or nonprofit sector.
						(e)Reports
 (1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with—
 (A)the number of youth participants in the program; (B)the number of youth participants who completed the year-round employment opportunity;
 (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services;
 (D)a description of how the local area has used program funds to develop or expand year-round youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;
 (E)the source and amount of funding for the wages of each youth participant; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program;
 (G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program;
 (H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors;
 (I)the number of youth participants who are asked to remain after the end of the year-round employment and the number of youth participants actually retained for not less than 90 days; and
 (J)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).
 (f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(III), 116(b)(2)(A)(i)(V), and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III), 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)–(II)) and a work-readiness indicator established by the Secretary of Labor.
 (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan.
			7.Connecting-for-opportunities competitive grant program
 (a)In generalOf the amounts available under section 3(3) that are not reserved under section 4, the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to assist local community partnerships in improving high school graduation and youth employment rates.
			(b)Local community partnerships
 (1)Mandatory partnersA local community partnership shall include at a minimum— (A)one unit of general local government;
 (B)one local educational agency; (C)one institution of higher education;
 (D)one local workforce development board; (E)one community-based organization with experience or expertise in working with youth;
 (F)one public agency serving youth under the jurisdiction of the juvenile justice system or criminal justice system;
 (G)a State or local child welfare agency; and (H)an agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
 (2)Optional partnersA local community partnership may also include within the partnership— (A)American Job Centers;
 (B)employers or employer associations; (C)representatives of labor organizations;
 (D)programs that receive funding under the Juvenile Justice and Delinquency Prevention Act (42 U.S.C. 5601 et seq.);
 (E)public agencies or community-based organizations with expertise in providing counseling services, including trauma-informed and gender-responsive counseling;
 (F)public housing agencies, collaborative applicants, as defined by the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), or private nonprofit organizations that serve homeless youth and households or foster youth; and
 (G)other appropriate State and local agencies. (c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that—
 (1)demonstrates sufficient need for the grant in the local population (indicators of need may include high rates of high school dropouts and youth unemployment and a high percentage or number of low-income individuals in the local population);
 (2)demonstrates the capacity of each local community partnership to carry out the activities described in subsection (d);
 (3)is consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the local plan for career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (if not part of the Workforce Innovation and Opportunity Act local plan) and the State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and
 (4)includes an assurance that the local community partnership will adhere to the labor standards outlined in section 8.
 (d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds— (1)to target individuals not younger than age 14 or older than age 24;
 (2)to make appropriate use of existing education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target the individuals described in paragraph (1);
 (3)to develop wide-ranging paths to higher education and employment, including— (A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education through various alternative means, including through high-quality, flexible programs that utilize evidence-based interventions and provide differentiated services (or pathways) to students returning to education after exiting secondary school without a regular high school diploma or who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State;
 (B)creating career pathways focused on paid work-based learning consisting of on-the-job training and classroom instruction that will lead to credential attainment and prioritize connections to registered apprenticeship programs and pre-apprenticeship programs;
 (C)providing career navigators to provide individuals described in paragraph (1) with pre-employment and employment counseling and to assist such individuals in—
 (i)finding and securing employment or work-based learning opportunities that pay not less than the highest of the Federal, State, or local minimum wage;
 (ii)identifying and assessing eligibility for training programs and funding for such programs; (iii)completing necessary paperwork; and
 (iv)identifying additional services, if needed; (D)connecting individuals described in paragraph (1) with providers of youth services, adult services, vocational rehabilitation services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), career planning services, and federally and State funded programs that provide skills training; and
 (E)ensuring that such individuals successfully transition into pre-apprenticeship programs, registered apprenticeship programs, or programs leading to recognized postsecondary credentials in in-demand industry sectors or occupations;
 (4)to provide a comprehensive system aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment and aimed at re-engaging any such individual who has been disconnected by—
 (A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that—
 (i)connect such systems to existing data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1); and
 (ii)engage any such identified individual using targeted, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and
 (B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service; and
 (5)to provide a comprehensive system of support for the individuals described in paragraph (1), including—
 (A)connecting such individuals with professionals who can— (i)provide case management and counseling services; and
 (ii)assist such individuals in— (I)developing achievable short-term goals and long-term goals; and
 (II)overcoming any social, administrative, or financial barrier that may hinder the achievement of such goals; and
 (B)providing or connecting participants with available supportive services. (e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that—
 (1)serves and targets communities with a high percentage or high numbers of low-income individuals and high rates of high school dropouts and youth unemployment; and
 (2)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual enrollment programs, or work-based learning.
 (f)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in the awarding of grants under section.
 (g)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include— (1)the performance metrics described in sections 116(b)(2)(A)(i)(III)–(V) and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III)–(V), 3141 (b)(2)(A)(ii)(I)–(II));
 (2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate, as defined in section 8101(25) of the Elementary and Secondary Education Act of 1965, as amended; and
 (3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma. (h)ReportsFor each year that a local community partnership administers a program under this section, the local community partnership shall submit to the Secretary of Labor and, if applicable, the State a report on—
 (1)the number of youth participants in the program, including the number of in-school and out-of-school youth, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII));
 (2)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services;
 (3)a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;
 (4)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII)); and
 (5)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 8.Labor standardsActivities funded under this Act shall be subject to the requirements and restrictions, including the labor standards, described in section 181 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of such Act (29 U.S.C. 2938), in addition to other applicable Federal laws.
 9.PrivacyNothing in this Act— (1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g); or
 (2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this Act.
 10.Innovation and learningUsing funds reserved under section 4, the Secretary shall— (1)provide technical assistance to ensure providers have sufficient organizational capacity, staff training, and expertise to effectively implement programs, described under this Act;
 (2)create regional and national opportunities for in-person peer learning; and (3)provide on a competitive basis sub-grants to States and local areas to conduct pilots and demonstrations using emerging and evidence-based best practices, and models for youth employment programs and to evaluate such programs using designs that employ the most rigorous analytical and statistical methods that are reasonably feasible.
			11.Evaluation and reports
 (a)EvaluationNot earlier than 1 year or later than 2 years after the end of the award grant period, the Secretary of Labor shall conduct an evaluation of the programs administered under this Act.
 (b)Reports to congressThe Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 5 years after the end of the award grant period, a final report on the results of the evaluation conducted under subsection (a).
 12.DefinitionsIn this Act: (1)ESEA termsThe terms extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)).
 (4)Other wioa termsThe terms administrative costs, career and technical education, career pathway, career planning, community-based organization, Governor, in-demand industry sector or occupation, in-school youth, local area, local board, low-income individual, one-stop center, on-the-job training, outlying area, out-of-school youth, school dropout, State, supportive services, unemployed individual, and unit of general local government have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			